DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The new title submitted on 12/21/2020 is accepted and the objection is now withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Applicant's amendment after the Non-Final office action dated 9/23/2020 included amendments to claim 1. New claim 25 was added; no claims were cancelled; and claims 7-24 were previously withdrawn. Claims 1-6 and 25 are currently being examined in this office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2017/0148856 A1-prior art of record, hereafter Choi).
Re claim 1, Choi discloses in FIGS. 1, 2 and 3 a display apparatus, comprising:
a substrate (100; ¶ [0053]-[0054]) that includes a display area (DA; ¶ [0047] and [0053]), an opening area (A1; ¶ [0055]) in the display area (DA), and a non-display area (NA; ¶ [0047] and [0053]) that surrounds (encircles) at least a portion of the opening area (A1);
a pixel defining layer (110; ¶ [0086] and [0103]) on the substrate (100) and that includes at least one opening (unlabeled opening to expose pixel electrode 210; ¶ [0067]);
an intermediate layer (220; ¶ [0056]) disposed in the at least one opening (over 210);
an opposite electrode (230; ¶ [0056]) that covers the intermediate layer (220) and the pixel defining layer (110); and
a capping layer (310; ¶ [0081]) that covers the opposite electrode (230), wherein an end portion (above 107 in FIG. 3; ¶ [0075]-[0076]) of at least one of the intermediate 

Re claim 2, Choi discloses the display apparatus of claim 1, wherein the intermediate layer (220) comprises at least one of a first functional layer (HIL/HTL 221; ¶ [0069]-[0070]) or a second functional layer (EIL/ETL 223; ¶ [0069]-[0070]).

Re claim 3, Choi discloses the display apparatus of claim 1, wherein the intermediate layer (220), the opposite electrode (230), and the capping layer (310) are sequentially stacked (one above the other) on the pixel defining layer (110).
Re claim 4, Choi discloses the display apparatus of claim 1, further comprising an encapsulation substrate (case and cover of smart watch 2000 in FIG. 11B; ¶ [0194]) disposed on and spaced above the substrate (100).

Re claim 5, Choi discloses the display apparatus of claim 1, further comprising a thin film encapsulation layer (organic layer 320 in FIG. 2; ¶ [0081]) disposed on the capping layer (310).

Re claim 6, Choi discloses the display apparatus of claim 1, wherein a penetration hole (through-hole TH; ¶ [0048] and [0055]) is formed in the opening area (A1).

a substrate (100; ¶ [0053]-[0054]) that includes a display area (DA; ¶ [0047] and [0053]), an opening area (A1; ¶ [0055]) in the display area (DA), and a non-display area (NA; ¶ [0047] and [0053]) that surrounds (encircles) at least a portion of the opening area (A1);
a pixel defining layer (110; ¶ [0086] and [0103]) on the substrate (100) and that includes at least one opening (unlabeled opening to expose pixel electrode 210; ¶ [0067]);
an intermediate layer (220; ¶ [0056]) disposed in the at least one opening (over 210);
an opposite electrode (230; ¶ [0056]) that covers the intermediate layer (220) and the pixel defining layer (110);
a capping layer (320; ¶ [0081]) that covers the opposite electrode (230); and
a inorganic layer (310; ¶ [0081]) on (side surfaces of) the capping layer (320),
wherein an end portion (above 107 in FIG. 3; ¶ [0075]-[0076]) of at least one of the intermediate layer (220), the opposite electrode (230), or the capping layer (320) is disposed on (the rightmost sidewall of) the pixel defining layer (110) and has a thickness (distance between upper and lower surfaces) on the pixel defining layer (110) that decreases (becomes more narrow) away from the at least one opening (opening over 210).


Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive for the following reason(s);
For claim 1, the applicant argues that the prior art of record to Choi fails to disclose wherein an end portion of at least one of the intermediate layer (220), the opposite electrode (230), or the capping layer (320) is disposed on the pixel defining layer (110) and has a thickness on the pixel defining layer (110) that decreases away from the at least one opening (opening over 210); and thus fails to anticipate claim 1.
However, the examiner, respectfully, disagrees since an end portion (tip portion above 107 in FIG. 3) of at least one of the intermediate layer (220), the opposite electrode (230), or the capping layer (320) is disposed on the pixel defining layer (110) and has a thickness (distance between upper and lower surfaces) on the rightmost sidewall of the pixel defining layer (110) that decreases (becomes more narrow) away 
from the at least one opening (opening over 210).
For the record, the expression “on” given its broadest reasonable interpretation (BRI) can mean above and/or below a surface of an object; and/or above and below side surfaces of an object. In the instant application, the examiner’s interpretation for both claims 1 and 25 is that at least one of the intermediate layer (220), the opposite electrode (230), or the capping layer (320) has a thickness (distance between upper and lower surfaces) on the rightmost sidewall of the pixel defining layer (110) that decreases (becomes more narrow) away from the at least one opening (opening over 210).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892